Opinion filed November 3, 2022




                                       In The


        Eleventh Court of Appeals
                                    __________

                                 No. 11-21-00124-CV
                                     __________

        DR. ROBERT L. HOGUE, M.D. AND BROWNWOOD
            REGIONAL MEDICAL CENTER, Appellants
                                        V.
BRANDON STEWARD AND COURTNEY STEWARD, Appellees

                     On Appeal from the 35th District Court
                             Brown County, Texas
                       Trial Court Cause No. CV2007303


                     MEMORANDUM OPINION
      This is an interlocutory appeal from the denial of two motions to dismiss filed
by Dr. Robert L. Hogue and Brownwood Regional Medical Center (BRMC).
Dr. Hogue alleged in his motion to dismiss that Appellees did not timely serve him
with an expert report as required by Section 74.351. See TEX. CIV. PRAC. & REM.
CODE ANN. § 74.351 (West 2017). BRMC alleged in its motion to dismiss that
Appellees did not serve BRMC with a sufficient expert report. See id. We affirm in
part, reverse in part, and remand this cause for further proceedings.
                                        Background Facts
      On July 20, 2018, Appellee Brandon Steward (Steward) presented at BRMC
for a scheduled tonsillectomy to be performed by Dr. Hogue. Appellees allege that
prior to surgery, Steward noticed that “Dr. Hogue had a black eye, busted hands, and
appeared shaky.” Appellees further allege that Dr. Hogue told Steward that he had
been in a car accident “a few days prior” but was still able to perform his surgery.
Ultimately, Dr. Hogue performed the tonsillectomy and sent Steward home.
      Following his initial surgery, Steward returned to BRMC multiple times after
experiencing various complications.1 On August 3, 2018, EMS transported Steward
to BRMC where Dr. Hogue again attempted to operate on Steward in order to
alleviate the complications Steward was experiencing. Over the next two days,
Dr. Hogue performed two additional surgeries on Steward to alleviate the ongoing
complications. After the third surgery, Dr. Hogue decided to transfer Steward to a
larger hospital for a higher level of care.
      Steward filed his original petition on July 14, 2020. 2 He alleged that after the
initial tonsillectomy, and his three subsequent surgeries, he has experienced many
different complications. Steward alleged theories of medical malpractice and gross
negligence against Dr. Hogue and BRMC.
      Dr. Hogue filed his original answer to Steward’s petition on August 28, 2020.
Thus, Steward had 120 days from August 28, 2020, to serve Dr. Hogue with his
expert report. See id. § 74.351(a). On December 29, 2020, after Appellees’ 120-
day deadline to serve their expert report had expired on the previous day, Dr. Hogue


      1
       Steward’s complications included difficulty breathing, excessive bleeding, and blood loss.
      2
          Courtney Steward was added as a plaintiff in Appellees’ second amended petition.

                                                   2
filed his motion to dismiss. In his motion to dismiss, Dr. Hogue asserted that he did
not receive Appellees’ expert report within the statutory deadline.       Appellees
responded to Dr. Hogue’s motion to dismiss by asserting that they did timely serve
their expert report or, in the alternative, that the COVID-19 pandemic prevented
them from timely serving their expert report.
      On January 15, 2021, BRMC filed its motion to dismiss. In its motion to
dismiss, BRMC asserted that Appellees’ expert report did not constitute a good faith
effort to comply with the statutory requirements. The trial court denied both Dr.
Hogue’s and BRMC’s motions to dismiss.
                                      Analysis
      Dr. Hogue’s Appeal - Timeliness of Appellees’ Expert Report
      In his sole issue on appeal, Dr. Hogue contends that the trial court erred in
denying his motion to dismiss because the record reflects that he was not timely
served with Appellees’ expert report. As set out below, we conclude that Appellees
did not timely serve Dr. Hogue with their expert report. However, because the trial
court had discretion to grant Appellees’ request for an extension under an emergency
order issued by the Texas Supreme Court, the trial court did not abuse its discretion
when it implicitly did so.
      We review the denial of a motion to dismiss a health care liability claim for
abuse of discretion. Ajao v. Hall, No. 14-21-00123-CV, 2022 WL 3037550, at *3
(Tex. App.—Houston [14th Dist.] Aug. 2, 2022, no pet.) (citing Jelinek v. Casas,
328 S.W.3d 526, 539 (Tex. 2010)). The court abuses its discretion if it acts
arbitrarily or unreasonably, without reference to any guiding rules or principles.
Downer v. Aquamarine Operators, Inc., 701 S.W.2d 238, 241–42 (Tex. 1985). As
we noted in Kendrick v. Garcia:
      When reviewing matters committed to a trial court’s discretion,
      an appellate court may not substitute its own judgment for the trial

                                         3
      court’s judgment. Nor may a reviewing court set aside the trial court’s
      determination unless it is clear from the record that the trial court could
      only reach one decision. On the other hand, our review of a trial court’s
      determination of the legal principles controlling its ruling is much less
      deferential. A trial court has no “discretion” in determining what the
      law is or applying the law to the facts. Thus, a clear failure by the trial
      court to analyze or apply the law correctly will constitute an abuse of
      discretion.
Kendrick v. Garcia, 171 S.W.3d 698, 703 (Tex. App.—Eastland 2005, pet. denied)
(internal citations omitted) (citing Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex.
1992)).
      We note at the outset that we do not have any findings by the trial court
regarding whether it determined that Appellees timely served their export report on
Dr. Hogue. The trial court conducted a hearing on Dr. Hogue’s motion to dismiss,
but it did not receive any sworn testimony at the hearing. The hearing concluded
with the trial court taking the motions to dismiss under advisement. The order
denying Dr. Hogue’s motion to dismiss does not state the basis for the trial court’s
ruling. In the absence of findings of fact or conclusions of law, a trial court’s
decision on a motion to dismiss a health care liability claim will be upheld on any
theory supported by the record, and any necessary findings of fact will be implied.
Rosemond v. Al-Lahiq, 331 S.W.3d 764, 766 (Tex. 2011) (citing Holt Atherton
Indus., Inc. v. Heine, 835 S.W.2d 80, 83 (Tex. 1992); Davis v. Huey, 571 S.W.2d
859, 862 (Tex. 1978)).
      The Texas Medical Liability Act (the TMLA) requires health care liability
claimants to serve an expert report upon each defendant within 120 days after the
defendant files an answer. CIV. PRAC. & REM. § 74.351(a). “The issue of timeliness
is a threshold issue in the expert report framework[.]” Rosemond, 331 S.W.3d at
767. We held in Kendrick that “serve” as used in Section 74.351(a) is synonymous
with service under Rule 21a of the Texas Rules of Civil Procedure. 171 S.W.3d at

                                          4
703. Rule 21a provides that service may be accomplished in the following ways:
(1) through an electronic filing manager if the opposing party’s attorney’s e-mail is
on file with the electronic filing manager; (2) in person; (3) by mail; (4) by
commercial delivery service; (5) by fax; (6) by e-mail; or (7) by any other means
that the court may direct. TEX. R. CIV. P. 21a(a).
      In response to Dr. Hogue’s assertion that he was not timely served with
Appellees’ expert report, Appellees contend that they provided prima facie evidence
of service, thus creating a rebuttable presumption of timely service. If there is a
question about whether proper service occurred, “[a] certificate by a party or attorney
of record, or the return of the officer, or the affidavit of any other person showing
service of a notice shall be prima facie evidence of the fact of service.” TEX. R.
CIV. P. 21a(e); see also Mathis v. Lockwood, 166 S.W.3d 743, 746 (Tex. 2005).
Such prima facie evidence establishes a presumption of service. Mathis, 166 S.W.3d
at 746; see also In re E.A., 287 S.W.3d 1, 5 (Tex. 2009). “The presumption of service
under Rule 21a ‘is not “evidence” and it vanishes when opposing evidence is
introduced that [a document] was not received.’” In re E.A., 287 S.W.3d at 5
(quoting Cliff v. Huggins, 724 S.W.2d 788, 780 (Tex. 1987)).
      Appellees’ evidence of service consists of the certificate of service in
Appellees’ second amended original petition, an affidavit from Anabel Govea
(Appellees’ counsel’s paralegal), an affidavit from Mario A. Rodriguez (Appellees’
counsel), and an “eFiling” printout for Appellees’ Second Amended Petition. We
first note that the eFiling printout only indicates that Appellees’ second amended
petition, along with Appellees’ expert report and the curriculum vitae of their expert,
were filed on December 16, 2020. It does not contain any information that the
documents were served on Dr. Hogue’s counsel in the form of a “notification of
service.” As we held in Kendrick, filing an expert report with the trial court clerk
does not constitute service of the report as required by Section 74.351(a). 171
                                          5
S.W.3d at 700–04; see Herrera v. Seton Nw. Hosp., 212 S.W.3d 452, 455–56 (Tex.
App.—Austin 2006, no pet.).
      The certificate of service in Appellees’ second amended petition states as
follows:
      I hereby certify that on the 16th day of December, 2020, a true and
      correct copy of this document has been served via facsimile
      transmission, electronic mail and/or U S. mail service, in accordance
      with Tex. R. Civ. P. 21 and 21a, upon the following counsel of record:
      . . . [signed by Appellees’ counsel].
However, the Govea affidavit states:
            On December 16, 2020, I filed the Expert Report and CV that are
      in question in the cause, with the District Court of Brown County.
             At that time[,] I requested, as is customary, that the Brown [sic]
      District Clerk issue service upon all parties of record. As I was home
      under quarantine, I failed to send the reports under separate cover to
      counsel for Defendant Hogue, as I had already requested such of the
      District clerk.
The Rodriguez affidavit states that:
             Mrs. Govea, while under quarantine, attempted to manage her
      filings from her residence. Although she was able to timely file the
      necessary records with the District Court and timely submitted the
      documents for electronic filing to each party with the District Clerk, she
      did not send under separate cover the report to counsel for Defendant
      Hogue.
             ....

             On December 16, 2020, as evidence that Mrs. Govea had in fact
      timely filed the required report and CV, I was served with an electronic
      filing from the Brown County District Clerk Electronic filing system
      which included a link to the “filed stamped” copies of the Expert Report
      and CV which is currently under scrutiny.
Appellees contend that these affidavits provide prima facie evidence that they
completed service of Dr. Baker’s expert report on Dr. Hogue. We disagree.

                                          6
      We first note that the affidavits contradict the methods of service indicated in
the certificate of service of Appellees’ second amended petition because the
affidavits do not establish that Appellees served the expert report and curriculum
vitae attached to the petition by facsimile transmission, electronic mail, or U.S. mail
service. Second, the affidavits reference a manner of service that is not recognized
by Rule 21a—requesting the trial court clerk to issue service on the other parties.
See Kendrick, 171 S.W.3d at 704 (only methods of service authorized under
Rule 21a will suffice for purposes of service under Section 74.351(a)). Third, the
affidavits establish that Appellees did not send the expert report “under separate
cover” to Dr. Hogue. Thus, both of Appellees’ affidavits are insufficient to create a
presumption of service because they only establish that the expert report was filed
with the Brown County District Clerk and not actually served on Dr. Hogue.
Therefore, we conclude that Appellees have not established that the expert report
and curriculum vitae were timely served on Dr. Hogue.
       Alternatively, Appellees assert that we should affirm the trial court’s denial
of Dr. Hogue’s motion to dismiss because the trial court implicitly extended the
deadline to serve the expert report and curriculum vitae under the authority of the
Texas Supreme Court’s Twenty-Ninth Emergency Order Regarding the COVID-19
State of Disaster. In relevant portion, the Twenty-Ninth Emergency Order provided
as follows:
      Subject only to constitutional limitations, all courts in Texas may in any
      case, civil or criminal—and must to avoid risk to court staff, parties,
      attorneys, jurors, and the public—without a participant’s consent . . .
      modify or suspend any and all deadlines and procedures, whether
      prescribed by statute, rule, or order, for a stated period ending no later
      than February 1, 2021.
Twenty-Ninth Emergency Order Regarding COVID-19 State of Disaster, 629
S.W.3d 863 (Tex. 2020).

                                          7
      In general, emergency orders from the Texas Supreme Court are not self-
executing. Carrigan v. Edwards, No. 13-20-00093 CV, 2020 WL 6504418, at *2
(Tex. App.—Corpus Christi–Edinburg Nov. 5, 2020, pet. denied) (mem. op.). We
are to interpret emergency orders according to the plain meaning of the terms the
order uses. Kim v. Ramos, 632 S.W.3d 258, 269 (Tex. App.—Houston [1st Dist.]
2021, no pet.) (interpreting the Texas Supreme Court’s Twenty-Ninth Emergency
Order). A claimant seeking relief under an emergency order must allege facts that
support that the delay in meeting a deadline was due to the COVID-19 crisis. See
Ruff v. Wick Phillips Gould & Martin, LLP, No. 11-21-00130-CV, 2021 WL
3087505, at *2 (Tex. App.—Eastland July 22, 2021, no pet.) (mem. op.) (declining
to extend an appellate deadline because the appellant “failed to allege any facts in
her motion to support that the reason for her delay in filing the notice of appeal was
due to the COVID-19 crisis”). “[T]he fact of the pandemic, standing alone, is not a
reasonable explanation for a missed appellate deadline.” Jones v. White, No. 02-20-
00198-CV, 2020 WL 5666564, at *1 (Tex. App.—Fort Worth Sept. 24, 2020, no
pet.) (mem. op.).
      We note that the trial court did not explicitly grant an extension under the
Twenty-Ninth Emergency Order. However, the trial court’s order is to be upheld on
any theory “supported by the record.” Rosemond, 331 S.W.3d at 767 (quoting Davis,
571 S.W.2d at 862). Dr. Hogue contends that Appellees cannot rely on the Twenty-
Ninth Emergency Order because they did not file a motion seeking an extension
under it. We disagree.
      Appellees addressed the terms of the Twenty-Ninth Emergency Order in their
first supplement to their response to Dr. Hogue’s motion to dismiss. In their prayer,
Appellees requested an extension of the expert report deadline under the Twenty-
Ninth Emergency Order. Generally, “courts should acknowledge the substance of
the relief sought despite the formal styling of the pleading.” In re J.Z.P, 484 S.W.3d
                                          8
924, 925 (Tex. 2016) (quoting Ryland Enter., Inc. v. Weatherspoon, 355 S.W.3d
664, 666 (Tex. 2011) (per curiam)); see also Jurgens v. Martin, 631 S.W.3d 385,
400 (Tex. App.—Eastland 2021, no pet.) (noting that courts look at the substance of
pleas for relief rather than the title of the document). Additionally, counsel for
Appellees orally requested an extension under the Twenty-Ninth Emergency Order
at the hearing on the motion to dismiss.
       In terms of substance, Appellees’ response quotes from a portion of the
Twenty-Ninth Emergency Order, and they attached a copy of the order as an exhibit.
Additionally, in relevant portion, Appellees’ response stated as follows:
      7. In light of the Supreme Court Order, this Honorable Court should be
      made aware that when Plaintiffs filed their Expert Report and CV on
      December 16, 2020, the McAllen office of the Rodriguez Law Firm.
      P.C. was temporarily shut down due to a Covid Outbreak. The
      litigation paralegal assigned to this file, Mrs. Anabel Govea was under
      quarantine at her residence due to a Covid outbreak in her home. Mrs.
      Govea’s daughter and husband had each tested positive with the Covid-
      19 virus.
      8. Mrs. Govea, while under quarantine, attempted to manage her filings
      from her residence. Although she was able to timely file the necessary
      records with the District Court and timely submitted the documents for
      electronic filing to each party with the District Clerk, she failed to send
      under separate cover the report to counsel for Defendant Hogue. . . .
      9. Additionally, the undersigned counsel was also under home
      quarantine due to his contact with his legal assistant. Counsel, while
      under quarantine at home, attempted to properly maintain his active
      trial docket and supervise his McAllen office as well as his San Antonio
      office. . . .
             ....
            Plaintiffs ask that the Court, (1) under its authority under the 29th
      Order of the Texas Supreme Court, (2) the effect of Covid-19 on the
      Rodriguez Law Firm, and (3) the actual timely filing of the expert report
      DENY Defendant’s Motion to Dismiss and grant Plaintiffs all relief set


                                           9
      out above in the foregoing paragraphs and all other relief to which
      Plaintiffs are justly entitled.
Also attached to Appellees’ response to Dr. Hogue’s motion were the Govea and
Rodriguez affidavits supporting the matters set out in the response with respect to
the effect of the Covid-19 crisis on serving Dr. Hogue.
      Through their response and two affidavits, Appellees established that the
reason they missed the 120-day deadline to serve their expert report was due to
counsel, and counsel’s paralegal, working from home due to possible exposure to
the COVID-19 virus. Appellees’ counsel’s oral request for an extension under the
Twenty-Ninth Emergency Order repeated these matters. Accordingly, Appellees
sufficiently requested an extension under the Twenty-Ninth Emergency Order. See
Ruff, 2021 WL 3087505, at *2.
      Dr. Hogue additionally asserts that the trial court erred if it granted Appellees
an extension under the Twenty-Ninth Emergency Order. To the extent that the trial
court denied the motion to dismiss based upon an extension under the Twenty-Ninth
Emergency Order, we review the decision for an abuse of discretion. See Ajao, 2022
WL 3037550 at *3. Dr. Hogue contends that Appellees should not be able to rely
on any emergency authority because Dr. Baker’s report was dated September 2020,
and Appellees waited until December 30, 2020, to initially serve the report. We do
not find this argument persuasive. As stated previously, if Appellees showed that
they had a COVID-19 related reason for missing the 120-day deadline of December
28th, then it was within the trial court’s discretion to grant an extension. See Ruff,
2021 WL 3087505, at *2. Because Appellees alleged a COVID-19 related reason
for missing their deadline, we conclude that the trial court was within its discretion




                                          10
to extend Appellees’ expert report deadline and deny Dr. Hogue’s motion. We
overrule Dr. Hogue’s sole issue on appeal. 3
      BRMC’s Appeal - Sufficiency of Appellees’ Expert Report
      In four issues, BRMC challenges the trial court’s denial of its motion to
dismiss. We will address BRMC’s first three issues together as each of them
challenge the sufficiency of Dr. Baker’s expert report. Specifically, BRMC contends
that Dr. Baker’s report does not set forth the proper standard of care attributable to
BRMC, fails to establish how BRMC breached any standard of care, and fails to
state how any purported BRMC breach caused Appellees’ injuries.
      We review a trial court’s decision to deny a motion to dismiss based on the
sufficiency of an expert report for an abuse of discretion. Abshire v. Christus Health
Se. Tex., 563 S.W.3d 219, 223 (Tex. 2018) (per curiam). In analyzing a report under
this standard, we consider only the information contained within the four corners of
the report. Id. We defer to the trial court’s factual determinations if supported by
the evidence but review its legal determinations de novo. Van Ness v. ETMC First
Physicians, 461 S.W.3d 140, 142 (Tex. 2015) (per curiam).
      The purpose of the expert report requirement is “to weed out frivolous
malpractice claims in the early stages of litigation, not to dispose of potentially
meritorious claims.” Abshire, 563 S.W.3d at 223. An expert report must provide a
fair summary of the expert’s opinions regarding the applicable standard of care, the
manner in which the care rendered failed to meet that standard, and the causal
relationship between the failure to meet the standard of care and the injury suffered.
CIV. PRAC. & REM. § 74.351(r)(6); Abshire, 563 S.W.3d at 223; Am. Transactional
Care Ctrs. of Tex., Inc. v. Palacios, 46 S.W.3d 873, 878 (Tex. 2001) (citing former
version of TMLA). However, the expert report must still set out what care was


      3
       Dr. Hogue does not challenge the sufficiency of Dr. Baker’s report as it pertains to him.
                                                  11
expected but not given. Abshire, 563 S.W.3d at 226 (citing Palacios, 46 S.W.3d at
880). Sections 74.351(l) and 74.351(r)(6) require that the expert report explain how
and why the alleged negligence caused the injury in question. Id. at 224 (citing
Jelinek, 328 S.W.3d at 536). The expert must explain the basis of his statements and
link his conclusions to specific facts. Bowie Mem’l Hosp. v. Wright, 79 S.W.3d 48,
52 (Tex. 2002) (per curiam) (citing former version of TMLA); see also Columbia
Valley Healthcare Sys., L.P. v. Zamarripa, 526 S.W.3d 453, 461 (Tex. 2017)
(“[W]ithout factual explanations, the reports are nothing more than the ipse dixit of
the experts, which . . . are clearly insufficient.”). The expert report must set forth
specific information about what the defendant should have done differently, and it
must explain factually how proximate cause is going to be proven. Abshire, 563
S.W.3d at 226.
       A trial court may grant a motion to dismiss regarding the adequacy of an
expert report under the TMLA only if it appears that the expert report is not an
objective good faith effort to comply with the statutory requirements. CIV. PRAC. &
REM. § 74.351(l). An expert report demonstrates a “good faith effort” when it
(1) informs the defendant of the specific conduct the plaintiff has called into question
and (2) provides a basis for the trial court to conclude that the claims have merit.
Baty v. Futrell, 543 S.W.3d 689, 693–94 (Tex. 2018). “A report that merely states
the expert’s conclusions about the standard of care, breach, and causation” is
insufficient. Palacios, 46 S.W.3d at 879; accord Abshire, 563 S.W.3d at 223. An
expert’s mere conclusion that the standard of care was not met does not constitute a
good faith effort to comply with the statutory requirements. Palacios, 46 S.W.3d at
880.




                                          12
      Standard of Care
      Dr. Baker’s reports consist of his initial report and two supplemental reports
that were filed after BRMC filed its motion to dismiss. Dr. Baker’s initial report is
primarily directed at the conduct of Dr. Hogue.
      In regard to BRMC’s standard of care, Dr. Baker stated in his initial report
that “[BRMC] and [Dr. Hogue] acting directly and by and through their agents,
employees and/or servants . . . who were responsible for [Steward’s] treatment and
care at Brownwood Regional Medical Center violated the accepted and applicable
standards of care.” Dr. Baker followed this statement with six items that primarily
detailed alleged deficiencies with Dr. Hogue’s treatment. A hospital is generally not
vicariously liable for the acts or omissions of a doctor on the hospital’s medical staff.
Columbia Rio Grande Healthcare, L.P. v. Hawley, 284 S.W.3d 851, 862 (Tex.
2009). Dr. Baker’s initial report does not contain any statements that identify any
nurse, administrator, or other employee of BRMC that allegedly did anything wrong.
      Generally, “[t]he standard of care for a hospital is what an ordinarily prudent
hospital would do under the same or similar circumstances.” Palacios, 46 S.W.3d
at 880 (citing Birchfield v. Texarkana Mem’l Hosp., 747 S.W.2d 361, 366 (Tex.
1987)). It is important that an expert report state what the applicable standard of
care is because a breach cannot be determined without it. See id. A fair summary
of what the applicable standard of care is does not require directly quoting the
standard quoted above. Id. However, it does require stating what care was expected,
but not received. Abshire, 563 S.W.3d at 226.
      Here, the standard of care stated in Dr. Baker’s initial report is not a fair
summary of the standard of care with respect to BRMC. Appellees assert on appeal
that BRMC was negligent in “failing to maintain policies and procedures for
evaluating a physician’s mental and physical state.” However, Dr. Baker’s initial
report does not set out the applicable standard of care for BRMC to evaluate the
                                           13
well-being of doctors prior to surgery. As previously noted, Dr. Baker’s initial
expert report is directed at the conduct of Dr. Hogue. Therefore, Dr. Baker’s initial
report does not provide a fair summary of the standard of care to applicable BRMC.
See Palacios, 46 S.W.3d at 880 (noting that a fair summary requires that an expert
report describe the conduct it is calling into question).
       Schwartz v. Fipps informs our analysis of the sufficiency of the standard of
care listed in Dr. Baker’s initial report. In Schwartz, the expert report stated the
following regarding the applicable standard of care for a gastric bypass surgery:
“[Dr. Schwartz] failed to observe the standard of care expected of a surgeon in Texas
. . . .” Schwartz v. Fipps, 553 S.W.3d 549, 556 (Tex. App.—San Antonio 2018, no
pet.). The San Antonio Court of Appeals determined that the expert report failed to
state the applicable standard of care. Id. Dr. Baker’s initial report is fundamentally
the same as the one found in Schwartz with respect to BRMC. Like in Schwartz,
Dr. Baker’s initial report fails to elaborate on what the acceptable standards of care
are that he alleges BRMC violated.
       Even if we consider Dr. Baker’s first and second supplemental reports
alongside his initial report, they still fail to cross the threshold of a good faith attempt
at an expert report with respect to the applicable standard of care. Unlike the initial
expert report, the supplemental reports contain a separate section addressing the
applicable standard of care for BRMC. In the two supplemental reports, Dr. Baker
prefaces BRMC’s standard of care as “what a reasonable healthcare provider would
have done under the same and/or similar circumstances.” Dr. Baker further states
that the standard of care required BRMC to:
           1. Credential and verify on a regular scheduled basis Dr. Robert L.
              Hogue, M.D.’s surgical knowledge, education, training and
              experience to perform tonsillectomies on adult 30 year old
              patients such as Brandon Steward.


                                            14
          2. Verify Dr. Robert L. Hogue’s training, knowledge, education
             and experience was current and up to date in evaluating and
             handling postoperative complications such as experienced by
             Brandon Steward.
Thus, Dr. Baker did not address the standard of care for assessing a physician’s
fitness to perform surgery as a result of a physical injury. Instead, Dr. Baker asserted
a negligent credentialing claim against BRMC.
      Generally, “a negligent credentialing claim involves a specialized standard of
care” and “the health care industry has developed various guidelines to govern a
hospital’s credentialing process.” In re McAllen Med. Ctr., Inc., 275 S.W.3d 458,
463 (Tex. 2008) (quoting Garland Cmty. Hosp. v. Rose, 156 S.W.3d 541, 546 (Tex.
2004)). A plaintiff making a negligent credentialing claim against a hospital must
show how the hospital failed to meet the specialized standard of care and how this
failure proximately caused his or her injury.         See id.    “[I]n most negligent
credentialing cases, the plaintiff calls into question the medical malpractice history
of a doctor and alleges that the health care facility was thereby negligent in allowing
such a doctor to practice medicine in their facility.” Soliz v. McAllen Hosps., L.P.,
No. 13-18-00638-CV, 2020 WL 1060572, at *5 (Tex. App.—Corpus Christi–
Edinburg Mar. 5, 2020, pet. denied) (citing Moreno v. Quintana, 324 S.W.3d 124,
134 (Tex. App.—El Paso 2010, pet. denied); Rose v. Garland Cmty. Hosp., 168
S.W.3d 352, 356 (Tex. App.—Dallas 2009, no pet.)). Additionally, a plaintiff
making a negligent credentialing claim must prove that the hospital acted with actual
malice. Moreno, 324 S.W.3d at 133–35.
      Here, Dr. Baker’s reports contain no discussion of the medical malpractice
history or qualifications of Dr. Hogue. See Soliz, 2020 WL 1060572, at *5.
Dr. Baker’s reports also contain no reference to any guidelines that BRMC failed to
follow before allowing Dr. Hogue to perform Steward’s tonsillectomy. See McAllen
Med. Ctr., Inc., 275 S.W.3d. at 463. Additionally, Dr. Baker’s reports fail to address
                                          15
what guidelines that BRMC did not follow in credentialing Dr. Hogue to perform
the follow-up surgeries on Steward. See id. Therefore, we conclude that Dr. Baker’s
report failed to sufficiently describe BRMC’s standard of care regarding negligent
credentialing.
      Appellees contend that Dr. Baker’s reports provided the correct standard of
care because their claim against BRMC is not for negligent credentialing but for its
lack of policies governing its medical staff. However, Dr. Baker’s reports do not
state that BRMC’s standard of care required it to maintain policy/procedures
governing medical staff. Dr. Baker’s reports do not call into question any conduct
of BRMC related to its policies. Thus, Dr. Baker failed to describe how BRMC
should have acted differently. See Abshire, 563 S.W.3d at 226.
      Breach of Standard of Care
      Even if Dr. Baker sufficiently described BRMC’s standard of care, other
aspects of his initial report fail to meet the good faith requirement. Dr. Baker’s initial
report fails to provide a fair summary of BRMC’s purported breach of a standard of
care. Appellees contend that Dr. Baker’s initial report detailed how BRMC breached
its duty to Steward in the following respects:
      1. Failing to assess Dr. Hogue’s fitness to perform surgery given that he had
         been in an “apparently serious automobile accident.”
      2. Failing to reassess Dr. Hogue’s fitness to perform additional surgeries on
         Steward.
      3. Failing to require further evaluation by a surgical specialist in light of
         Steward’s “worsening condition.”
As we previously noted, a hospital is generally not vicariously liable for the acts or
omissions of a doctor on the hospital’s medical staff. Hawley, 284 S.W.3d at 862.
By statute, medical care is only to be performed by a person that is licensed to
practice medicine. See Loaisiga v. Cerda, 379 S.W.3d 248, 255 (Tex. 2012) (citing


                                           16
CIV. PRAC. & REM. § 74.001(a)(19); TEX. OCC. CODE ANN. § 151.002(a)(13) (West
2022)).
      The first portion of Dr. Baker’s initial report, which Appellees suggest shows
that BRMC breached its standard of care, is located in the factual background of the
report. At this point in the report, Dr. Baker had not yet described what BRMC’s
standard of care is, nor had he detailed any purported breach by BRMC.
Additionally, nowhere in Dr. Baker’s initial report does he allege that BRMC
breached its standard of care by allowing Dr. Hogue, in spite of his alleged injuries,
to operate on Steward on the day of the initial tonsillectomy.
      The second and third portions of Dr. Baker’s initial report, which, Appellees
allege, show that BRMC breached its standard of care, both implicate the practice of
medicine. See Doctors Hosp. at Renaissance, Ltd v. Andrade, 493 S.W.3d 545, 548
(Tex. 2016) (noting that only a person that is licensed to practice medicine can
provide medical care). The second alleged breach asserts that BRMC breached its
standard of care by failing to “emergently evaluate the differential diagnosis” of
Steward. This assertion falls squarely into the practice of medicine. See OCC.
§ 151.002(a)(13); see also Doctors Hosp. at Renaissance, 493 S.W.3d at 548 (noting
that only those licensed to practice medicine in the State of Texas may make a
diagnosis). Dr. Baker’s theory of how BRMC breached its standard of care would
have required BRMC to make a medical diagnosis—which it is expressly forbidden
from doing. See Doctors Hosp. at Renaissance, 493 S.W.3d at 548. The third
alleged breach asserts that BRMC breached the standard of care by not evaluating
the efficacy of Dr. Hogue’s repeated surgeries on Steward and not diagnosing the
potential for further harm from those repeated surgeries. Again, in order to comply
with the purported standard of care, BRMC would be required to make both
diagnosis and treatment decisions. Thus, standing alone, Dr. Baker’s first report was
not a good-faith effort to describe BRMC’s breach.
                                         17
      Dr. Baker’s first and second supplemental reports also fail to describe how
BRMC breached its purported standard of care.           In his supplemental reports,
Dr. Baker states that BRMC breached its standard of care in the following ways:
      1. Failure to credential and verify Dr. Robert L. Hogue, M.D.’s surgical
         knowledge, education, training and experience to perform
         tonsillectomies on adult 30 year old patients such as Brandon
         Steward.
      2. Failure to ensure that the Credentials Committee and          Surgical
         Department Chairman verified Dr. Robert L. Hogue’s            training,
         knowledge, education and experience in evaluating and         handling
         postoperative complications such as experienced by            Brandon
         Steward.
Here, Dr. Baker’s report fails to either allege or show how BRMC acted with malice.
In Dr. Baker’s alleged breaches by BRMC of the applicable standard of care, he fails
to identify in what way(s) Dr. Hogue was unqualified to perform the tonsillectomy
on Steward. Such deficiency would make it impossible to objectively determine
whether BRMC’s act of allowing Dr. Hogue to operate presented an extreme risk to
Steward. Additionally, this deficiency makes it impossible to determine whether
BRMC knew of, and ignored, any potential issues with Dr. Hogue’s credentials.
Thus, Dr. Baker’s report fails to provide a good faith summary of how BRMC was
negligent in credentialing Dr. Hogue.
      Causation
      In assessing the sufficiency of the causation element of an expert report, we
must consider whether the expert provided a causal link between the alleged
negligent act and the plaintiff’s injury. See Mendez-Martinez v. Carmona, 510
S.W.3d 600, 607 (Tex. App.—El Paso 2016, no pet.) (citing Clapp v. Perez, 394
S.W.3d 254, 258 (Tex. App.—El Paso 2012, no pet.)). We do not address in detail
the matter of causation other than to note that the absence of the standard of care and
the breach of the standard of care with respect to BRMC from Dr. Baker’s reports
                                          18
renders his references to causation with respect to BRMC inadequate. See CIV.
PRAC. & REM. § 74.351(r)(6) (the expert report must address the “causal
relationship” between the failure of the health care provider to meet the applicable
standard of care as described in the report and the claimed injuries). We sustain
BRMC’s first three issues.
      No report at all?
      In BRMC’s fourth issue, it contends that the trial court erred in denying its
motion to dismiss with prejudice because Dr. Baker’s initial report, and his two
supplemental reports, were so deficient as to constitute no report at all. BRMC relies
on Lewis v. Funderburk in support of this proposition. 253 S.W.3d 204, 207–08
(Tex. 2008). Essentially, BRMC seeks for us to disregard Section 74.351(c) of the
Texas Civil Practices and Remedies Code and dismiss the Stewards’ case with
prejudice. We decline to do so.
      Section 74.351(c) provides:
             If an expert report has not been served within the period specified
      by Subsection (a) because elements of the report are found deficient,
      the court may grant one 30-day extension to the claimant in order to
      cure the deficiency. If the claimant does not receive notice of the
      court’s ruling granting the extension until after the applicable deadline
      has passed, then the 30-day extension shall run from the date the
      plaintiff first received the notice.
CIV. PRAC. & REM. § 74.351(c). As discussed above, even considering the initial
report together with the supplemental reports, Dr. Baker’s expert report is deficient.
Thus, the trial court abused its discretion by denying BRMC’s motion to dismiss.
However, we find it important to note that this is the first time that Dr. Baker’s report
has been found deficient in this cause. The TMLA allows a trial court to grant
one thirty-day extension to cure a deficiency in an expert report. Id. A trial court
must grant an extension if the report’s deficiencies are curable. Zamarripa, 526
S.W.3d at 461; Scoresby v. Santillan, 346 S.W.3d 546, 549 (Tex. 2011). While
                                           19
Dr. Baker’s reports are deficient with respect to BRMC, we cannot conclude that it
would be impossible to do so. Therefore, the trial court must have an opportunity to
consider an extension under the TMLA. See Zamarripa, 526 S.W.3d at 461. We
overrule BRMC’s fourth issue.
                                   This Court’s Ruling
      We affirm the trial court’s order denying Dr. Hogue’s motion to dismiss. We
reverse the trial court’s order denying BRMC’s motion to dismiss. We remand this
cause to the trial court for further proceedings consistent with this opinion.




                                                JOHN M. BAILEY
                                                CHIEF JUSTICE


November 3, 2022
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                           20